Citation Nr: 9920295	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  94-05 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1969 
to April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied an increased rating for 
the veteran's service-connected PTSD.

In May 1996, the Board remanded this case for additional 
evidentiary development.  The RO complied with the Board's 
Remand instructions; therefore, this case is ready for 
appellate review.


FINDINGS OF FACT

1.  The veteran's claim for an increased rating for PTSD is 
plausible, and sufficient evidence has been obtained for 
correct disposition of this claim.

2.  The veteran's service-connected PTSD is manifested by 
mood disturbances such as depression and anxiety, decreased 
energy and interest, intrusive thoughts, sleep impairment, 
impaired affect, crying spells, nightmares, occasional 
suicidal and homicidal ideations, flashbacks, social 
withdrawal and isolation, and anger outbursts, resulting in 
total social and occupational impairment.


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for an 
increased rating for PTSD, and VA has satisfied its duty to 
assist him in development of this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103 (1998).

2.  The criteria for a disability rating of 100 percent for 
PTSD have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, and 4.130, Diagnostic 
Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

In August 1990, the veteran filed a claim for service 
connection for PTSD.  He had been hospitalized from May to 
June 1990, and psychological test results were consistent 
with PTSD.  Psychiatry followed him for several visits, but 
their impression was uncertain.  An Amytal interview was 
conducted, which was only partially successful.  The major 
finding was that the veteran had a lot of anger.  He was 
transferred to the psychiatric unit, but he did not like 
being there and requested discharge.  He was in contact with 
reality and denied any suicidal or homicidal ideations.  
Discharge diagnoses included mild PTSD.

In August 1990, the veteran was hospitalized for observation 
and examination.  He complained of flashbacks, depression, 
anxiety, crying spells, unprovoked anger, startle response, 
crowd avoidance, and frequent homicidal ideations.  He had 
been married once, but he had separated from his wife in 
1980.  He lived alone and did not date.  He did household 
chores, and he attended church on a weekly basis, where he 
played piano for services.  He did not visit anyone.  He had 
had fifteen jobs since service, the longest as a shoe 
salesman for three years.  His last job was as a cook until 
March 1990.  He stated that rage, anger, and hostility kept 
him from working.  During the examination, the veteran's mood 
was depressed and anxious, and he cried.  Affect was 
appropriate, and he was oriented.  His speech was normal, 
coherent, and relevant.  He did not complain of 
hallucinations or delusions.  Knowledge, memory, and recall 
were intact.  Insight and judgment were average.  A diagnosis 
of PTSD was rendered, and the examiner indicated that the 
veteran had a severe degree of emotional impairment. 

The veteran also underwent psychological testing and 
additional evaluations.  His psychiatric complaints included 
disrupted sleep, tearfulness, exaggerated startle response, 
impaired memory, irritability, intrusive and upsetting combat 
memories, nightmares, depression, emotional numbing, 
decreased concentration, violence, lability, and social 
isolation.  He did not complete all the requested tests.  His 
affect was anxious and labile, but generally appropriate.  He 
was irritable with personnel, but kept his anger under 
control.  His speech was normal.  Thought processes were 
coherent and logical, with no evidence of delusional 
thinking.  He denied any hallucinations other than those he 
experienced during flashbacks.  He acknowledged recent 
homicidal and suicidal ideations.

The veteran had completed two years of college after service 
as a music major.  He reported having fifteen jobs in the 
past twenty years.  He had lost half of these jobs because of 
conflicts with management.  He sold shoes for five years at 
three different stores.  He had also worked as a hospital 
messenger and restaurant cook.  He had recently worked in a 
cafeteria, but was fired because of his frequent moodiness 
and refusal to talk, his dropping of cooking utensils, and 
his tendency to ignore what was said to him.  His prior 
marital relationship had been turbulent, and he used to beat 
his wife.  He had been separated from his wife since 1980, 
but he still had a "warm" relationship with her.  He stated 
that they might reunite one day.  The veteran stated that he 
had not received psychiatric treatment until May 1990.  He 
currently lived alone, but he helped care for his disabled 
father who lived next door. 

The veteran stated that he hated being around people after 
his return from Vietnam.  During his frequent periods of 
irritability, he sequestered himself at home and ignored the 
front door and telephone.  He stated that he spent most of 
his time locked up.  He avoided Mardi Gras and sporting 
events.  If someone walked behind him on the street, he would 
step aside and let the person pass.  He had been arrested 
several times and faced charges such as assault and attempted 
murder.  He stated that not only loud noises terrified him, 
but that even the distant sound of airplanes and helicopters 
could startle or upset him.  He had once attacked a child who 
threw a firecracker from behind him on the Fourth of July.  
Various stimuli triggered intrusive memories of his war 
experiences.  He also had flashbacks comparable to visual 
hallucinations, such as seeing scenes of soldiers fighting.  
The flashbacks were so intense that they felt real, but he 
did not always remember them later.  He stated that it was 
not unusual for him to "lose" as much as five hours per 
day.  Even with medication, he only slept 3-4 hours per 
night.  He stated that he was severely depressed and became 
tearful several times each day.  His concentration was poor.

The examiner concluded that the veteran's symptoms began 
after his service in Vietnam and appeared too closely related 
to his war experiences to be plausibly considered only parts 
of a more general pathological process.  Because of their 
content, it was also unlikely that they could be solely 
attributed to substance abuse.  All indicators were 
consistent with diagnosis of PTSD.  However, PTSD would not 
account for the veteran's recent pseudo-neurological symptoms 
or his reported self-mutilation.  His denial of non-combat 
related hallucinations made it difficult to explain such 
symptoms as the result of a psychotic process.  However these 
symptoms might ultimately be explained, the PTSD diagnosis 
was valid.  

An October 1990 rating decision, inter alia, granted service 
connection for PTSD with assignment of a 50 percent 
disability rating.  The veteran filed a claim for an 
increased rating in February 1991, which was denied in 
February and April 1991 rating decisions.  In April 1991, the 
veteran filed another claim for an increased rating and 
submitted his VA medical records for January and February 
1991.

The veteran was hospitalized from January to February 1991 
for complaints of depression, anxiety, increased hostility 
and alienation, social isolation, flashbacks, intrusive 
thoughts of traumatic combat experiences, rage outbursts, 
nightmares, and extreme restlessness.  He had been attending 
outpatient treatment.  The mental status examination showed 
that the veteran was alert and fully oriented.  He maintained 
a normal conversation, but was quiet with little spontaneous 
information offered.  He displayed a restricted affect range.  
He denied homicidal or suicidal ideations and hallucinations 
or delusions.  While hospitalized, he underwent extensive 
treatment to deal with his feelings of anger and rage.  Many 
issues were not resolved because of his histrionic 
personality traits such as denial and manipulation.  

Psychological test results were consistent with PTSD.  These 
tests showed that the veteran preferred to remain emotionally 
isolated because of anxiety and fear of rejection.  His moods 
were likely to be erratic.  He was mistrustful of others, and 
he may display anger outbursts with minimal provocation.  He 
was very tense in everyday activities, and he felt 
discouraged and guilty.  

A consultation report with vocational rehabilitation dated in 
January 1991 showed the veteran's employment history as 
discussed above.  A physician's statement as to the veteran's 
level of disability indicated that his medical conditions 
included PTSD.  He had isolated himself from support for fear 
of losing control and hurting someone physically because of 
his spontaneous reactions to unpredictable surroundings that 
included sudden noises as well as interpersonal conflict.  He 
had physically hurt other people in personal and professional 
environments after rage attacks.  It was indicated that he 
had moderate limitations and could engage in only limited 
stress situations and interpersonal relations.  A master 
treatment plan developed by psychiatry in January 1991 showed 
complaints and findings consistent with the above.

An April 1991 rating decision denied an increased rating for 
the veteran's PTSD.  The veteran had a personal hearing in 
October 1991.  He stated that he had problems working around 
people and could not handle stress.  He could not get along 
with co-workers.  He did not have a social life, and he no 
longer played music because he did not like being around 
people.  He no longer attended church.  He locked himself in 
the house and did not answer the door or telephone.  He had 
nightmares at least four times per week, and he had 
flashbacks when planes flew overhead.

The veteran was hospitalized in early November 1991 for 
substance abuse, but he was irregularly discharged after an 
altercation with another patient.  He was again hospitalized 
from November to December 1991.  He complained of depression 
and recent suicidal ideations.  He stated that his PTSD 
symptoms had worsened, and he had nightmares and flashbacks.  
He cried when speaking to the examiner.  He spent most of the 
night sitting on the side of the bed, with an occasional nap 
during the day.  The mental status examination showed that 
his appearance was somewhat disheveled.  He had appropriate 
mannerisms, but a hostile look in his eyes.  He was very 
threatening at times.  There was always underlying hostility 
and violence, which frightened the examiner.  He denied 
current suicidal and homicidal ideations and auditory or 
visual hallucinations.  His affect was angry and hostile.  
Judgment and insight were poor.  Cognition was within normal 
limits. 

The veteran was hospitalized from December 1991 to January 
1992 because he had been "furious" and lashing out at 
people since learning he had an infectious disease.  He 
denied physically abusing others.  He also complained of 
depression and confusion.  He denied suicidal ideations.  He 
complained of decreased sleep, poor appetite, decreased 
interest and energy, and isolation.  The mental status 
examination showed that he was neatly dressed with 
appropriate manners.  He admitted to having homicidal 
ideations.  He denied hallucinations.  His speech was logical 
and goal directed.  Affect was depressed, but he was able to 
smile.  Judgment was fair to good, and insight was poor to 
fair.  Cognition was tested and appropriate.  Diagnoses 
included PTSD.

The veteran was hospitalized from January to February 1992 
for diabetes; a psychiatric evaluation indicated PTSD.  At 
the time of discharge, he was not having suicidal or 
homicidal ideations. 

A progress note dated in May 1992 indicated that the veteran 
was acutely suicidal or homicidal.  He had had flashbacks 
several days earlier, and he had grabbed a man he thought was 
the enemy and tied him up.  He was going to cut the man's 
throat.  The police arrested him, and he was released the 
next day in order to obtain medical treatment.  He was then 
hospitalized, and he complained of suicidal and homicidal 
ideations upon admission.  It was noted that he had attempted 
suicide early in 1991 with an overdose of sleeping pills.  He 
was initially admitted to the PTSD unit, but was transferred 
to the regular psychiatric unit because of depression.  He 
complained of depression and preoccupation with his war 
experience.  However, he did not appear depressed during his 
hospital stay, and appeared to be enjoying it.  There was no 
evidence of homicidal ideations, psychosis, hallucinations, 
or agitation at the time of his discharge.  A Global 
Assessment of Functioning (GAF) score of 45 was assigned. 

A letter from a VA PTSD staff psychiatrist dated in September 
1993 indicated that the veteran was currently hospitalized 
for, among other things, PTSD.  He had a poor prognosis and 
suffered a moderate to severe degree of social and vocational 
impairment, which was felt to be permanent.  The veteran was 
hospitalized from August to September 1993 for multiple 
medical problems, but the hospitalization records showed no 
specific psychiatric complaints or treatment.  A VA progress 
note dated in December 1993 indicated that the veteran had 
sporadically participated in group and individual therapy 
over the last four months.

A letter from the veteran's VA treating physician dated in 
March 1994 indicated that his PTSD symptoms had considerably 
worsened in the last six months.  He was hospitalized in mid 
May 1994 for complaints of chest pain and bleeding problems.  
It was noted that he had a history of PTSD.  It was felt that 
there was a psychiatric component to his various medical 
complaints.  A psychiatric consultation indicated that there 
was a slight possibility that he might harm himself or 
someone else when discharged.  The psychology department 
indicated that the veteran was basically a sociopath, 
malingerer, and pathological liar. 

The veteran was hospitalized in late May 1994 for complaints 
of severe depression.  He stated that he had just been at the 
VA Medical Center in New Orleans, but they did not treat him.  
He stated that he had "24 hour a day remembrances of 
Vietnam."  He was upset by the military training base near 
his home.  The mental status examination showed that he was 
uncooperative and petulant, but his thoughts were relevant, 
goal directed, and coherent.  He had no hallucinations or 
delusions.  There was no evidence of psychomotor retardation.  
There was no difficulty with recall, memory, or 
concentration.  Affect was normal.  A GAF score of 80 was 
assigned.

The veteran was hospitalized from June to July 1994 for 
substance abuse.  He underwent a complete psychological 
evaluation which showed PTSD.  A GAF score of 55 was 
assigned.  

In May 1996, the Board remanded this claim for additional 
development.  The veteran indicated that although he had 
applied for Social Security disability benefits, his claim 
was denied because he had not earned enough work credits. 

The veteran underwent a VA psychiatric examination in 
September 1996, and the examiner reviewed the claims file.  
The veteran stated that he had not worked since 1990.  He 
lived alone and had no social life.  He prepared his own 
meals at home.  He did not socialize with anyone, and he did 
not leave his home except to shop for food.  He did watch 
television at home, but he did not have a telephone.  He 
watched television all day.  His family did not want to see 
him.  He stated that he had a violent temper "or so they 
say."  He lived near a military facility, and he would break 
into a sweat when he heard helicopters.  He also woke up in a 
sweat several times per month when he had combat-related 
nightmares.  He stated that when planes flew over his home, 
he became startled and jumped under the table.  He stated 
that these symptoms were worsening and were much worse than 
the last examination in 1990.  He also stated that he 
sometimes did not sleep well.  He stated that he sometimes 
went eight days without sleeping, and he indicated that he 
had not slept for two days prior to the examination.  He was 
depressed and angry most of the time.

The veteran's intellectual functioning was estimated in the 
dull to normal range.  His self-reported PTSD symptoms were 
higher than average for veterans with PTSD.  He refused to 
take psychological tests, indicating that he had left his 
glasses at home.  The results of his performance on other 
tests indicated that he was experiencing a great deal of 
anxiety and depressive symptoms.  His present condition 
appeared worse than when he was rated in 1990.  He appeared 
to have more mistrust and to avoid people even more than he 
did in 1990.  His startle response appeared to have a lower 
threshold, and his jumping under a table when hearing an 
airplane had not previously been present.  He continued to 
have violent flashbacks, and his depressive symptoms were 
significant.  He was markedly impaired for employment.  His 
social and industrial adaptability were also markedly 
impaired.  Diagnoses included chronic, severe PTSD, and a GAF 
score of 50 was assigned. 

The RO obtained the veteran's VA medical records for 
treatment from August 1994 to January 1997.  A progress note 
dated in August 1994 indicated that the veteran had not 
participated in individual or group therapy during the last 
six months, and he was discharged from the PTSD program due 
to lack of participation.  Although several medical records 
thereafter noted the veteran's history of PTSD, no 
psychiatric treatment was shown. 


II. Legal Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  The 
veteran perfected his appeal as to the initial grant of 
service connection and original assignment of a disability 
rating for PTSD; therefore, his claim continues to be well 
grounded.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the veteran was provided appropriate VA 
examinations and a personal hearing in accordance with his 
request.  The RO complied with the Board's 1996 Remand 
instructions.  There is no indication of additional treatment 
records that the RO failed to obtain.  There is sufficient 
evidence of record to properly evaluate his service-connected 
PTSD.  Therefore, the Board concludes that no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (1998).  For a claim for an 
increased rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(1998), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (1998).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (1998).

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  During the pendency of this appeal, 
regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1996), including the rating 
criteria for evaluating mental disorders.  See 61 Fed. Reg. 
52695-52702 (October 8, 1996).  This amendment was effective 
November 7, 1996.  In addition to modified rating criteria, 
the amendment provided that the diagnoses and classification 
of mental disorders be in accordance with DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  See 38 C.F.R. §§ 4.125 
through 4.130 (1998).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Rhodan v. West, 12 Vet. App. 
55 (1998); see also 38 U.S.C.A. § 5110(g) (West 1991) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue).  Therefore, the Board must evaluate the veteran's 
claim for an increased rating from November 7, 1996, under 
both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.  For any date 
prior to November 7, 1996, the Board cannot apply the revised 
regulations.

The RO considered the new regulations in the April 1997 
supplemental statement of the case and included the new 
rating criteria.  Therefore, the veteran and his 
representative were given notice of the old and new 
regulations and have had an opportunity to submit evidence 
and argument related to both regulations.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Under the rating criteria for psychiatric disorders in effect 
prior to November 7, 1996, Diagnostic Code 9411 provided a 50 
percent disability was warranted where the "[a]bility to 
establish or maintain effective or favorable relationships 
with people is considerably impaired . . . [due to] 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment."  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  The term considerable, the criterion for a 50 
percent evaluation, was to be construed as "rather large in 
extent or degree."  VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  
The Board is bound by this interpretation of the term 
"considerable."  38 U.S.C.A. § 7104(c) (West 1991 & Supp. 
1999).

A 70 percent disability rating was warranted when the 
disorder severely impaired the ability to establish and 
maintain effective or favorable relationships with people, 
and the psychoneurotic symptoms were of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  A 100 percent disability rating 
could be assigned (1) where the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community; or (2) where 
there were totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or (3) where the veteran was 
demonstrably unable to obtain or retain employment.  Id.  
Each of the three criteria for a 100 percent disability 
rating was an independent basis for grant a 100 percent 
rating.  Johnson v. Brown, 7 Vet. App. 95 (1994).

The amended regulations in 38 C.F.R. § 4.130 established a 
general rating formula for mental disorders.  The amended 
formula assigns disability evaluations according to the 
manifestation of particular symptoms.  The amended formula 
replaced the general rating schedules for psychotic 
disorders, organic mental disorders, and psychoneurotic 
disorders where disability evaluations were assigned based on 
classification of the claimant's social and industrial 
impairment, due to the mental disorder, as total, severe, 
considerable, definite, or mild.  The amended formula 
provides more objective criteria for assigning a disability 
evaluation. Although not intended to liberalize rating 
criteria, the amended formula for rating mental disorders may 
be more beneficial to a claimant if the medical evidence 
associated with the claims file indicates symptoms which 
qualified the claimant for a higher disability evaluation 
than that assigned by the RO under the prior regulation.  See 
VAOPGCPREC 11-97.

Under the rating criteria for psychiatric disorders in effect 
since November 7, 1996, a 50 percent disability rating is 
provided for:   

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130 (1998).

The medical evidence shows assignment of GAF scores primarily 
in the range of 45-55.  A GAF score of 41-50 contemplates 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  See DSM-IV at 44-47.  A GAF 
score of 51-60 contemplates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Id.  A GAF score is highly probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).

Under the regulations in effect prior to November 1996, the 
evidence is at least in equipoise as to whether the criteria 
for a 100 percent disability rating for the veteran's PTSD 
under Diagnostic Code 9411 were met.  Therefore, any 
reasonable doubt regarding the level of his disability has 
been resolved in his favor in accordance with 38 C.F.R. 
§ 4.3.

The medical evidence showed that the veteran experiences a 
marked level of social isolation.  He usually remains locked 
in his home and refuses to answer the door.  He does not have 
a telephone.  He has difficulty dealing with people and 
cannot stand to be in a crowd of people.  He only leaves his 
house to go food shopping.  He has no friends and has no 
contact with his family.  He participates in no 
extracurricular activities.  He has discontinued activities 
such as attending church and playing music at services 
because of his increased difficulties dealing with people.  
His other complaints include anxiety, depression, intrusive 
thoughts, flashbacks, problems sleeping, crying spells, 
nightmares, intermittent suicidal ideations, and decreased 
energy.  He also experiences occasional outbursts of anger 
and rage that often culminate in violence towards others.  
His complaints are credible in light of the repeated 
hospitalizations between 1990 and 1994.  Objective findings 
from 1991 to the present have included constricted affect; 
irritable, angry, hostile, or depressed mood; occasional 
outbursts of anger; and exaggerated startle response. 

In addition to the above symptomatology consistent with a 
severe mental disorder, such as virtual isolation, there is 
also evidence showing that the veteran is demonstrably unable 
to retain employment.  He has not worked since 1990.  Prior 
to that, he held approximately fifteen jobs in twenty years 
and was fired from many of these due to his inability to get 
along with others.  Various examiners have described the 
veteran's occupational impairment as "severe" or "marked."  
Although the veteran has other medical conditions that are 
equally serious and severe, it is clear that his increased 
psychiatric symptoms would most likely prohibit him from 
again working as a cook, which was his primary occupation.  
He has difficulty dealing with people, particularly authority 
figures, and has experienced mood disturbances such as 
irritability and anger outbursts.  His PTSD symptoms have 
been of such severity that even if he were to obtain 
employment, he would be unable to retain it due to these 
symptoms.  The evidence also shows that his condition 
frequently worsens, resulting in hospitalization and 
increased occupational impairment.

The Board notes that the veteran has been diagnosed with 
other psychiatric disorders, and it is certainly possible 
that his other psychiatric disorders may influence his social 
and occupational functioning.  However, this fact does not 
change the conclusion that the veteran is unemployable due to 
his PTSD symptoms.  In light of the documented severity of 
the symptoms identified by several medical professionals as 
PTSD symptoms, the effect of the veteran's other psychiatric 
disorders on his level of functioning is more than likely 
negligible.  Resolving any reasonable doubt in the veteran's 
favor, since some of his psychiatric symptomatology may be 
attributable to either his PTSD or other nonservice-connected 
psychiatric disorders, the Board finds that he has met the 
requirements for a 100 percent schedular rating.  
Accordingly, the Board concludes that an increased disability 
rating to 100 percent is warranted for the veteran's service-
connected PTSD under the old criteria. 

The veteran has not shown symptomatology associated with a 
100 percent disability rating under the "new" criteria.  He 
has not experienced dissociative episodes that included 
inability to remember his own name and disorientation.  He 
has not complained of inability to perform activities of 
daily living.  He has never exhibited inability to maintain 
personal hygiene.  There has not been gross impairment of 
thought processes or communication.  He has not exhibited 
significant memory loss or had any hallucinations or 
delusions.  Any suicidal or homicidal thoughts have not been 
persistent. Therefore, the overall disability picture does 
not more nearly approximate the 100 percent criteria such as 
to warrant a 100 percent rating under the new criteria.  
38 C.F.R. § 4.7 (1998).  

In accordance with the reasons and bases as detailed above, 
the Board finds that the old criteria for rating mental 
disorders is more beneficial to the veteran.  The evidence 
supports assignment of a 100 percent disability rating for 
his service-connected PTSD under the old criteria.



ORDER

Entitlement to a disability rating of 100 percent for PTSD is 
granted, subject to the governing regulations pertaining to 
the payment of monetary benefits.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

